Citation Nr: 1641915	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  10-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a lumbosacral spine disability.

2. Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to March 1981, and from February 2003 to August 2003.  The Veteran also had additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a September 2009 rating decision, the RO determined, in pertinent part, that new and material evidence had not been received to reopen the Veteran's previously denied claims of entitlement to service connection for a lumbosacral spine disability and for a right wrist disability.  This was error.  A review of the evidentiary records shows that the Veteran submitted a VA Form 21-4138 dated in January 2009, and date-stamped as received by the RO on February 2, 2009, in which he provided additional private medical evidence in support of his currently appealed claims and expressed a willingness to report for VA examinations.  Because it was submitted within one year of the April 2008 rating decision and was relevant to the claims adjudicated in that decision, the Veteran's January 2009 VA Form 21-4138 rendered the April 2008 rating decision non-final for VA purposes under 38 C.F.R. § 3.156 (b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).  Thus, the issues on appeal will be considered on the merits.

These matters were remanded by the Board in January 2011 and April 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

First, the Board finds that the evidence of record indicates there remain outstanding relevant private treatment records.  The Veteran has reported he received private treatment from Dr. D. for a right wrist fracture after falling in 2003 with his right hand underneath him.  See September 2014 VA examination report.  Associated with the evidentiary record is a December 2006 statement from Dr. R.A.D.O. indicating the Veteran was seen for a metacarpal fracture, but there are no treatment records from this physician associated with the record.  Further, in accordance with the Board's April 2014 remand instructions, in May 2014, the Veteran submitted a signed authorization for the release of his treatment records from Dr. C.Q.B. for treatment of his lumbar spine from August 2006 through May 2014.  In July 2014, the Veteran submitted another authorization form which listed a different address for Dr. C.F.Q.B.  In June 2014 and July 2014, the AOJ sent requests to this medical provider for copies of the Veteran's treatment records, but these letters used a different address than those provided by the Veteran.  Statements from Dr. C.Q.B. dated in August 2006, April 2012, and August 2012 are of record, as well as a list of appointment dates from July 2006 to August 2006; however, no further treatment records dated through 2014 are of record.  On remand, the AOJ should undertake appropriate efforts to obtain all outstanding identified private treatment records.

The Board also finds the evidence of record indicates there are outstanding VA treatment records.  The record indicates the Veteran resided in Puerto Rico following his discharge from active duty service in 2003.  Although the Veteran has submitted copies of a few treatment records from the San Juan VA Medical Center (VAMC) and associated outpatient facilities dated in 2008, full treatment records dated from 2003 to May 2011 are not of record.  On remand, the AOJ should obtain all outstanding VA treatment records.

Finally, in accordance with the Board's April 2014 remand instructions, the Veteran was afforded VA examinations in September 2014.  The September 2014 VA examiner opined that the Veteran's current back disability is not related to his active duty service.  The examiner noted the Veteran's report that he carried heavy equipment on his back during his deployment in 2003, he stated the Veteran's service treatment records were silent for a lumbar spine condition.  However, the Veteran's service treatment records indicate the Veteran reported recurrent back pain upon a February 1999 Report of Medical History, and reported back pain during his deployment upon a July 2003 post-deployment health assessment.  Further, the September 2014 VA examiner did not address the August 2012 opinion from Dr. C.F.Q.B. that the Veteran's current back disability "could be" related to his time in the service when the Veteran reported he carried heavy loads, moved heavy objects, and experienced continued bending which "could aggravate his condition."  See also July 2010 VA physical therapy assessment (Veteran reported his back pain began during his 2003 deployment when he had to wear a heavy vest while in war).  On remand, the AOJ should obtain an addendum opinion from the September 2014 VA examiner to opine as to the nature and etiology of the Veteran's current lumbosacral spine disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his right wrist and his back since active duty service.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Dr. R.A.D.O. dated from 2003 to the present, and Dr. C.F.Q.B. dated from 2006 to the present.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full names of these providers as identified in the December 2006 translated statement (Dr. R.A.D.O.), and the July 2014 VA Form 21-4142 (Dr. C.F.Q.B.) to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all records from the San Juan VAMC and associated outpatient facilities dated from August 2003 to May 2011.  The AOJ should also obtain updated VA treatment records dated from March 2014 to the present from the San Juan VAMC and the Bay Pines VAMC.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the September 2014 examiner, or another appropriate VA examiner, to determine the nature and etiology of the Veteran's current lumbosacral spine disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current lumbosacral spine disability was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the Veteran's report of recurrent back pain upon the February 1999 Report of Medical History, and his report of back pain during deployment upon a July 2003 post-deployment health assessment.

The examiner should also specifically address the Veteran's reports that his back pain and symptoms began while wearing a heavy vest and carrying heavy equipment on his back during his 2003 deployment, as well as the August 2012 opinion from Dr. C.F.Q.B.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

